DAVIS, Judge.
Paul David Lynch appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion and contemporaneously filed rule 3.800(a) motion. We affirm the trial court’s denial of Lynch’s rule 3.850 motion without comment. However, having found that Lynch’s rule 3.800(a) motion correctly asserts that the trial court imposed an illegal sentence, we reverse.
Section 958.04(2)(c), Florida Statutes (Supp.1996), provides that the total term of incarceration and probation a court can impose on a defendant designated as a youthful offender is limited to six years. By sentencing Lynch as a youthful offender and also imposing an adult sentence of ten years’ probation, the trial court, as the State correctly concedes, imposed a sentence which violated Florida law. See Louissaint v. State, 727 So.2d 403 (Fla. 3d DCA 1999).
Accordingly, we reverse the trial court’s denial of Lynch’s rule 3.800(a) motion and *278remand for resentencing in accordance with the provisions of the Florida Youthful Offender Act.1
Reversed and remanded.
NORTHCUTT and STRINGER, JJ., concur.

. §§ 958.01- 15.